-.




               THE      ATTORNEY             GENERAL.
                           OFTEXAS
GROVEXSELLERS                AU~T~NI~.~XAS
    roanIcY
          n-AI.



   RonorablbJohn C:Biaaohi
   CountyAudl+mr
   ViotoriaCounty
   Viotoria,Tbxas

   Dear Sir:                          OpinionNo.,O-6658
                                      Rba Limitatioaas to oollbotion
                                      of ad valorbm kxes OP personal
                                      grope**
        Ub arb in rbobiptof your inquiryooaoeraing   the abwb captioned
   mattbr,Fhioh rbads.asfollmb:

   "Pleasef'wmiahmb with am opiaioaoa the bollbotioaof delirqtabmt
                                                                 taxbs,
   dub on pb~sozmlproperky.

   "Car the oolleatioaof d&liaqubatfubs, dub on pbrsoul popbrty, be
   bffeatedwhoa the bbmb has bba &the dellaqubmtroll four years or
   longer?

   "Cau thb aollebtioaof delinquenttares dub ox perE&l propertybe bf-
   footedat ARY TINE after bbmb ham bbocmbdbllnqubat?"

                                                      of limitationdo
         The oomo11lam &elm to thb bffbatthat strrtutdb
   not operateagainstthe savorbigaunless othanisb.pmtidbd %y btatutb
   oontinubsto govbnnith respbotto State taxatiom*

        Artiole 7298,Rmisbd Civil Stalnatbs,
                                           1926, prwidbb )r folleraa

   "Ark. 7298. Limitationnot availablb.

   "That no delinquenttbxpaybrshall ham thb right to plead la am Court or
   ia q ummbr rely,uponPrp Statutbof Limitatioaby way of dbfbaabbgaimh
   thb papb2& of tbxbbdub frOnrhim or her tOthb Stdb,  or ary 00~Xty,oi%y.
   tnwn, NavigationDistrict,DrainageM&riot, Road Mstriot, Lmbb~Distriot,
   RbQhWLtiOZ4 Distriot,IrrigationMstrlot, liuprbvbmbrLDibtriot,Wool ma-
   &-i& w all other disiwiotb;provided,thatmo suit simll be looughtfor
   the ~ollectioaof dbliaqubntfbXb8 of a Sohool blbklclier Road DLStribt
   un~eesiastttutedwithinteaya~6 fronthb hfsw the MIAW shall beoomb
   de1iaqubat.b

         Thb almvb Artiolb7298 effbot~alfy6bttibB arg qUb8tio8as't0 plbad-
   ing liadtaticmsagainstall dblinqucnQt&8, b%OOl)t   aa to bhb bOlle&iOa
   of dblinqueattaxbb ly a sohool8r road diskriot,as prbvidbdfor in said
ha. John C. memohi, page 2 (O-6666)



artiole. City of Austin V. Great SouthernLife InsuraaobCompaay,(Tbx.
Civ. App.) 211 S.W. 482, revId. bn other grounds,245 6.11;778. Sbb
al80   Abnby   V.   Thb   8tat0,   47   S.%   104%


     SectBoa1 of Article 73361,Vbraon*s*;armotatbd
                                                Civil Statibs,
prwidbs as follorsr

"The aollbotioaof all dellaqub~fadralorbm tsubs dub the State, Couaty,
Huaioipalityor other defiabdSukdivisionthat l~rb dbliaqubatprior bo
Dbomber 31st, 1919, is foreverbarred.*

      It is thbrbforbthe opi*iOiof this dbprtibnt that the various
statutesof lindtatioaBfb not'availablbas a dbfbrsein suits 1pought
for 6hb oollbotionof dbliaqubmtad valorbmt~bs, whbthbrdub cmreal or
pbrsoaalproparty,riththb aoeptioa that thb tea-ear   limitationas
providedin Artiole 7298, supra,may bb plbadoda8 againsta school or a
road district. Homvur, oollbotioaof all ad valorSmtaxer is lnrrbd as
to delinquent%ubs that ware dbliaquertprior to Dbabm%br31, 1919, by
VlrtUb of Article 7336f, supra.

        Trustingthat thb akwe ard forbgoiagful4 bmsmrs               your   inquiries,
w* am
                                                           vely truly yourb

                                                     ATTORlVEYGENERALOF     TEXAS

APImvsD MAY $6, 1946                                 Ey /s/H.W. Gbppbrt
/a/ Grwbr Sellbrs
AT!fOBXEY
        GElPERILOF TEXAS                                   H.V. Gbppbrt
                                                              Assistut
WVG:dbcbgr


OF'INION
       COBIYITTE3
BYBWB-Chai-